DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s submission filed on 16 July, 2021 under the AFCP 2.0 program. While the submission was not a proper request under AFCP 2.0, it has been considered under traditional After-Final practice. The amendments have been entered, as: (1) the claim amendment to claim 7 corrects for the rejection made under 35 U.S.C. 112(d), while not present matter which has not been previously considered, and (2) the amendment to claim 1 corrects for the minor claim objection, both noted in the Final Rejection mailed on 19 May, 2021.

Allowable Subject Matter
Claims 1, 5, 8-11, 16, and 20 are allowed (see Examiner’s Reasons for Allowance provided in the Final Rejection mailed on 19 May, 2021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/28/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763